THE THIRTEENTH COURT OF APPEALS

                                   13-14-00085-CV


                          Texas Department of Public Safety
                                        v.
                                  Jesse Elizarde


                                 On Appeal from the
                 County Court at Law No 1 of Cameron County, Texas
                          Trial Cause No. 2013-CCL-791


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERED. Costs of the

appeal are adjudged against appellee.

      We further order this decision certified below for observance.



March 19, 2015